Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Notice of Allowability is in response to application filed on August 02, 2019. Claims 1-10, 12-16 and 18 are pending of which claims 1, 7 and 13 are independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 4, 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nirav K. Thakor (Reg. No. 72213) on 06/15/2022.
The application has been amended as follows:
1. (Currently Amended) A system comprising:
a plurality of hardware computing systems each having one or more processors and at least one memory component coupled with the one or more processors, the plurality of hardware computing systems to provide one or more instances of a computing environment, wherein an instance is a self-contained architecture to provide at least one database with corresponding search and file system and wherein the plurality of hardware computing systems have associated categories comprising standard, standard data residency, public and public data residency;
the plurality of hardware computing systems to organize user information from the one or more instances of the computing environment as zones, wherein a zone is associated with one or more data residency requirements; and
the plurality of hardware computing systems to selectively obfuscate user information prior to transmitting blocks of data including the obfuscated user information from a source zone to a destination zone, wherein the selective obfuscation is based on [[the]] a corresponding category of the associated categories and on the data residency requirement.
2. (Original) The system of claim 1 wherein the computing environment comprises a multitenant environment, wherein a tenant comprises a group of users who share a common access with specific privileges to a specified instance.
3. (Currently Amended) The system of claim 2 wherein the multitenant environment provides each tenant with a dedicated share of the specified instance including one or more of tenant specific data, user management, tenant-specific functionality, configuration, customizations, non-functional properties and associated applications.
4. (Currently Amended) The system of claim 1 wherein a zone is associated with one or more characteristics of corresponding user information that are different than the instance to which the user information belongs 
5. (Currently Amended). The system of claim 4 wherein the one or more characteristics comprise at least tenant information for the corresponding user information. 
6. (Currently Amended) The system of claim [[5]] 1 wherein data residency requirements comprise:
personally identifiable information (PII) cannot leave standard data residency servers unobfuscated, PII cannot be sent to public or public data residency servers unobfuscated, and PII data in a public server cannot leave its geographic region.
7. (Currently Amended) A method implemented within one or more instances of a computing environment, wherein an instance is a self-contained architecture to provide at least one database with corresponding search and file system, the method comprising:
organizing user information from the one or more instances of the computing environment as zones, wherein a zone is associated with one or more data residency requirements and the computing environment comprises multiple computing systems having associated categories comprising standard, standard data residency, public and public data residency; and
selectively obfuscating user information prior to transmitting blocks of data including the obfuscated user information from a source zone to a destination zone, wherein the selective obfuscation is based on zone information for the source zone and the destination zone, wherein the selective obfuscation is based on [[the]] a corresponding category of the associated categories and on the data residency requirement.
8. (Currently Amended) The method of claim 7, wherein a zone is associated with one or more characteristics of corresponding user information that are different than the instance to which the user information belongs.
9. (Currently Amended) The system of claim 7 wherein the computing environment comprises a multitenant environment and the multitenant environment provides each tenant with a dedicated share of [[the]] a specified instance including one or more of tenant specific data, user management, tenant-specific functionality, configuration, customizations, nonfunctional properties and associated applications.
10. (Currently Amended) The system of claim [[7]] 8 wherein the one or more characteristics comprise at least tenant information for the corresponding user information.
11. (Canceled).
12. (Currently Amended) The system of claim [[11]] 7 wherein data residency requirements comprise:
personally identifiable information (PII) cannot leave standard data residency servers unobfuscated, PII cannot be sent to public or public data residency servers unobfuscated, and PII data in a public server cannot leave its geographic region.
13. (Currently Amended) A non-transitory computer-readable medium having stored thereon instructions that, when executed, are configurable to cause one or more processors to provide one or more instances of a computing environment, wherein an instance is a self-contained architecture to provide at least one database with corresponding search and file system, the instructions further comprising instructions that, when executed by the one or more processors, cause the one or more processors to:
organize user information from the one or more instances of the computing environment as zones, wherein a zone is associated with one or more data residency requirements and the computing environment comprises multiple computing systems having associated categories comprising standard, standard data residency, public and public data residency; and
selectively obfuscate user information prior to transmitting blocks of data including the obfuscated user information from a source zone to a destination zone, wherein the selective obfuscation is based on zone information for the source zone and the destination zone, wherein the selective obfuscation is based on [[the]] a corresponding category of the associated categories and on the data residency requirement.
14. (Original) The method of claim 13, wherein a zone is based on one or more characteristics of corresponding user information that are different than the instance to which the user information belongs.
15. (Currently Amended) The system of claim 13 wherein the computing environment comprises a multitenant environment and the multitenant environment provides each tenant with a dedicated share of the specified instance including one or more of tenant specific data, user management, tenant-specific functionality, configuration, customizations, nonfunctional properties and associated applications.
16. (Currently Amended) The system of claim [[13]] 14 wherein the one or more characteristics comprise at least tenant information for the corresponding user information.
17. (Canceled).
18. (Currently Amended) The system of claim [[17]] 13 wherein data residency requirements comprise:
personally identifiable information (PII) cannot leave standard data residency servers unobfuscated, PII cannot be sent to public or public data residency servers unobfuscated, and PII data in a public server cannot leave its geographic region.

Allowable Subject Matter
Claims 1-10, 12-16 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest references of record are Kvamme et al. (US 9,288,184), Beckman et al. (US 2018/0276414) and Gluck (US 2013/0091350).
Kvamme et al. teaches systems and methods for handling Personally Identifiable Information (PII) in a globally compliant manner, across and within governmental or defined synthetic jurisdictions without violating the privacy laws or rules of the involved jurisdictions. Disclosed systems for distributing PII include a regional server in a first jurisdiction with a first set of jurisdictional rules, a central computer and a recipient computer. The recipient computer is located in a second jurisdiction and inputs data conforming to a second set of jurisdictional rules. The central computer communicates with both the regional server and the recipient computer. The central computer masks data coming from the first jurisdiction and from the second jurisdiction so that the data complies with the rules of the destination jurisdiction.
Beckman et al. teaches a multi-region data center connectivity solution for seamless integration between multi-region data center users and content. The solution supports user pinning (e.g., users and their personal content can be pinned to a particular geographical location/data center); protects personal content (e.g., personal content uploaded by a user is stored in that user's pinned geographical location/data center); and enables data sharing between multi-region data center users in a manner that is seamless and transparent to end users, while respecting user privacy, complying with data sovereignty requirements, and maintaining system anonymity.
Weinstein et al. teaches a system for providing secure communications that can connect a server directly to a client's hardware peripherals. By facilitating a bidirectional cryptographic tunnel from the server directly to the user's peripherals, remote services perform input and output to and from users can be re-architected such that guarantees on the authenticity of the actions performed by the user. 
Gluck teaches methods and systems for proxying data between an application server and a client device. One exemplary application system includes an application server to generate a virtual application and a proxy server coupled to the application server over a network to provide the virtual application to a client device. The proxy server receives input data from the client device and provides the input data to the application server, wherein the application server encodes the input data for an action in response to authenticating the proxy server and provides the data encoded for the action to the proxy server. The proxy server performs the action on the data and provides the result to the client device.
Kvamme et al. (US 9,288,184), Beckman et al. (US 2018/0276414) and Gluck (US 2013/0091350), either taken by itself or in any combination, fail to disclose or suggest limitation “wherein the plurality of hardware computing systems have associated categories comprising standard, standard data residency, public and public data residency; the plurality of hardware computing systems to organize user information from the one or more instances of the computing environment as zones, wherein a zone is associated with one or more data residency requirements; and the plurality of hardware computing systems to selectively obfuscate user information prior to transmitting blocks of data including the obfuscated user information from a source zone to a destination zone, wherein the selective obfuscation is based on a corresponding category of the associated categories and on the data residency requirement” in combination with other limitations as recited by independent claim 1. 
Other independent claims recite features similar to those recited in independent claim 1, and are therefore allowable for reasons similar to those given above. Dependent claims are allowed by virtue of their dependencies.
None of the prior art of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANG DO whose telephone number is (571)270-7837. The examiner can normally be reached Monday-Friday 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANG DO/Primary Examiner, Art Unit 2492